Dismissed w.o.j. and Opinion Filed July 21, 2017.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-17-00811-CV

                   IN RE KAMAURIS DEVONTAY JOHNSON, Relator

                 Original Proceeding from the 291st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F11-72084-U

                            MEMORANDUM OPINION
                        Before Justices Lang-Miers, Evans, and Stoddart
                                    Opinion by Justice Evans
       Before the Court is relator’s July 12, 2017 petition for writ of mandamus in which relator

asks the Court to direct Dallas District Clerk Felicia Pitre to transfer certain documents to the

Texas Court of Criminal Appeals.

       This Court does not have jurisdiction to issue a writ of mandamus against a district clerk

unless it is necessary to enforce our own jurisdiction. TEX. GOV’T CODE ANN. § 22.221(a) (West

2004) (court of appeals may only issue writ of mandamus against district and county judges or as

necessary to enforce jurisdiction of appellate court); In re Wilkerson, No. 05-16-00322-CV, 2016
WL 1320815, at *1 (Tex. App.—Dallas Apr. 5, 2016, orig. proceeding) (citing In re Simpson,

997 S.W.2d 939, 939 (Tex. App.—Waco 1999, orig. proceeding)). Relator has no appeal
pending in this Court and, therefore, our jurisdiction is not in jeopardy. Accordingly, we dismiss

relator’s petition for writ of mandamus for want of jurisdiction.




170811F.P05                                           /s/David Evans/
                                                      DAVID EVANS
                                                      JUSTICE




                                                –2–